Citation Nr: 0622339	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  02-14 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The record reflects that the veteran appeared for Board 
hearings at the RO in Los Angeles, California, in November 
2002 and in May 2003, each of which was held before one of 
the three undersigned Veterans Law Judges.  In February 2003 
correspondence the Board notified the veteran that the tape 
of his November 2002 hearing did not record, and in June 2003 
correspondence, the Board advised the veteran that the tape 
of the May 2003 hearing was lost.  The veteran was offered 
another opportunity for a Board hearing.  In February 2005, 
the veteran testified at the RO before another of the three 
undersigned Veterans Law Judges.  The transcript of that 
proceeding is on file.

The Board notes that the October 2001 rating decision from 
which the current appeal originates denied entitlement to a 
rating in excess of 30 percent for PTSD.  The September 2003 
Board decision re-characterized the issue on appeal into two 
separate issues:  entitlement to a 50 percent disability 
rating for PTSD; and entitlement to a rating in excess of 50 
percent for PTSD.  The Board granted entitlement to a 50 
percent disability rating for PTSD, and remanded the latter 
issue in order to afford the veteran his requested Board 
hearing.

The Board also notes that in April 2000 the veteran submitted 
claims for service connection for shrapnel wounds to the left 
and right legs and back; for a chin wound; and for right ear 
drum damage.  The June 2005 Board decision referred those 
matters to the RO for appropriate action.  As the record 
shows that the RO did not thereafter address the referenced 
claims, those matters are again referred to the RO for 
appropriate action.  Also referred to the RO is the issue of 
entitlement to an increased rating for hearing loss, which 
the veteran raised in a letter dated in December 2005.  

The Board lastly notes that the veteran's appeal has been 
advanced on the Board's docket by reason of his advanced age.  
See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).
 

FINDINGS OF FACT

1.  The veteran's PTSD is productive of sleep disturbance, 
irritability, and mild depression. 

2.  The veteran's PTSD does not result in such symptoms as 
suicidal or homicidal ideation, obsessional rituals that 
interfere with routine activities, near-continuous panic or 
depression, impaired impulse control, spatial disorientation, 
neglect of personal appearance or hygiene, or an inability to 
establish and maintain effective relationships.   


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA:

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. §  3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  In the present appeal, the veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate his claim for an 
increased rating, but he was not provided with notice of the 
type of evidence necessary to establish an effective date.  
However, the effective-date element of the claim is moot as 
the Board finds below that the preponderance of the evidence 
is against the claim for an increased rating.  Accordingly, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The record reflects that the veteran was provided the 
required notice by means of letters from the agency of 
original jurisdiction dated in July 2001, December 2001, and 
June 2005.  The letters informed him of the type of evidence 
needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
The June 2005 letter requested that the veteran submit any 
evidence and information he may have pertaining to his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran's VA treatment records have 
been obtained.  The veteran has also been provided VA medical 
examinations.  Furthermore, the veteran has testified before 
a Veterans Law Judge and he has submitted a letter from his 
VA physician.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and he has done so.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, 
the Board will address the merits of the claim.

Legal Criteria

PTSD warrants a 50 percent disability evaluation if it is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).  A 70 
percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM IV) at 32).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  DSM IV.

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Id.

History and Analysis

The veteran was awarded service connection for PTSD in a 
September 1992 rating decision, and a 10 percent disability 
rating was assigned from January 1990.  In a December 1995 
rating decision, the disability rating for PTSD was increased 
to 30 percent, effective from November 1994.  In February 
2001, the veteran submitted a claim for a higher rating, 
which initiated the present appeal.  An April 2006 rating 
action assigned the veteran a 50 percent rating for PTSD, 
effective from February 2001, thereby implementing the 
Board's grant in the September 2003 decision.  The veteran 
seeks a rating in excess of 50 percent.

A February 2001 VA psychiatric progress note reveals that the 
veteran wanted to discuss the events at Iwo Jima and his 
feelings about what happened.  The examiner noted that the 
intrusive nature of these thoughts and other symptoms are 
"suggestive of pretty severe PTSD."  A May 2001 VA clinical 
record reveals that the veteran was seen for an individual 
session.  It was noted that the veteran would take 
medications for his anxious mood.  He reported a fear of 
losing control, with anger reactions.  His GAF score was 
noted to be 50.  

On VA examination in July 2001, the veteran reported that he 
had worked consistently for many years to block out memories 
of the war.  He reported recurrent nightmares, flashbacks, 
and intrusive thoughts about his experiences in World War II.  
He also reported hypervigilance and startle response.  He was 
not taking any psychiatric medication.  He reported social 
withdrawal, in that he did not report social contact outside 
of his group PTSD therapy and his family.  The veteran was 
well-groomed, cooperative, friendly, and personable.  The 
veteran did not exhibit paranoia, delusions of grandeur, 
first rank symptoms, suicidal ideation, or homicidal 
ideation.  The veteran's recent and remote memory were 
largely intact.  The diagnosis was chronic PTSD, with delayed 
onset.  His GAF was 70.  The examiner commented that the 
veteran presented some mild impairment with respect to 
cognition on the mental status examination.  

A November 2002 VA statement signed by both a PTSD 
psychiatrist and a PTSD social worker indicates that the 
veteran suffered from guilt related to killings under 
friendly fire.  The veteran was noted to keep himself busy to 
avoid intrusive thoughts of combat, although he reported 
nightmares and heavy feelings of sadness.  The veteran's wife 
reported a lot of emotional problems in the home.  In the 
examiners' opinions, the veteran's suffering was greater than 
the 30 percent awarded for his PTSD.  

VA outpatient records dated from October 2000 to July 2005 
reveal that the veteran complained of occasional intrusive 
thoughts and nightmares.  He also reported insomnia.  In May 
and June 2003, veteran was noted to have a GAF of 50 due to 
PTSD.  

At his February 2005 hearing the veteran testified that he 
had anxiety, depression, and nightmares due to his PTSD.  

A February 2005 letter from the veteran's VA psychiatrist 
noted that the veteran's average GAF over the last year had 
been 50-55.  The psychiatrist also stated that due to the 
severity and chronicity of the veteran's PTSD, he did not 
feel that the veteran was capable of any form of employment.

On VA examination in December 2005, the veteran reported 
nightmares at least once a week.  He also reported intrusive 
memories about his war experiences every day for up to two 
hours.  The veteran noted that his intrusive memories were 
enhanced by news from the Iraq War.  The veteran asserted 
that he continued to avoid people and that he is more angry 
and irritable than he used to be.  The veteran reported a 
long term pattern of broken sleep and a weak energy level.  
The veteran stated that his psychiatric symptoms fluctuated 
but that overall he thought that they were worsening.  The 
veteran indicated that he was functioning at a moderate level 
in the community.  The veteran had interactions with family 
and acquaintances to some degree.  He spent much of his time 
supervising and caring for his ailing wife.  The examination 
revealed that the veteran was appropriately dressed and 
groomed.  His communication was within normal limits, he was 
not disorganized, and there were no loose associations.  
There were no delusions or hallucinations, and the veteran 
denied any suicidal or homicidal ideation, intent, or plan.  
The veteran's memory appeared to be relatively intact and he 
did not have any obsessive or ritualistic behavior.  The 
veteran's speech had some increased latency, though the 
general speech patterns were within normal limits.  The 
veteran had no panic attacks.  There was some quality of mild 
depression to his mood, though the veteran described 
irritability and anger as the prominent component.  The 
veteran was generally able to control his impulses and had 
not engaged in behaviors that were problematic.  The 
diagnosis was PTSD and the veteran's GAF was 62.  

The examiner noted that the veteran described a worsening of 
his symptoms since the last VA psychiatric examination, 
manifested by problems with broken sleep, nightmares, 
irritability, and easily becoming angry.  The main effect of 
those symptoms was that it made it more difficult for him to 
manage his home situation with his wife and to interact with 
other people.  The examiner stated that the veteran had at 
least a moderately good level of functioning as a retired 
person in terms of being able to do chores around the house 
and so on.

The veteran's GAF score for PTSD has been noted to be as low 
as 50, which is at the top end of the range that represents 
serious impairment in social, occupational, functioning with 
symptoms such as suicidal ideation, severe obsessional 
rituals, or frequent shoplifting.  See DSM-IV.  However, the 
medical evidence does not indicate that the veteran has ever 
experienced such symptoms.  Furthermore, the VA psychiatric 
examinations for rating purposes in July 2001 and December 
2005, revealed GAFs of 70 and 62, which only indicate mild 
PTSD symptoms.

The veteran not only functions independently, but he takes 
care of his ailing wife.  The veteran has also been shown to 
take care of his personal appearance and hygiene.  Although 
he regularly attends outpatient group therapy, he uses no 
medication for his psychiatric disorder, nor has he required 
hospitalization.  None of the medical evidence described 
above indicates that the veteran has suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech that is illogical, obscure or irrelevant; panic or 
depression that affects the ability to function independently 
or appropriately; or spatial disorientation.  Consequently, 
the Board finds that the disability picture for the veteran's 
service-connected PTSD does not more nearly approximate the 
criteria for a 70 percent evaluation than those for a 50 
percent evaluation. 

While a VA physician stated in February 2005 that he felt 
that the veteran was unemployable due to PTSD, there was no 
indication in the statement that the veteran had any of the 
symptoms found in the schedular criteria for a 70 percent 
rating.  Thus, the opinion lacks probative value in 
determining whether an increased schedular rating is 
warranted.  The Board notes that the July 2001 and December 
2005 VA examination reports are more probative as they 
provide thorough descriptions of the veteran's psychiatric 
disability.  Since the preponderance of the evidence reveals 
that the veteran does not meet the criteria for a rating in 
excess of 50 percent, the Board finds that an increased 
rating for PTSD is not warranted.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder is denied.



			
	STEVEN L. KELLER	LAWRENCE M. SULLIVAN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


